Citation Nr: 1004597	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-08 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to 
December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that rating decision, the RO 
denied service connection for bilateral hearing loss, and 
the Veteran's disagreement with that decision led to this 
appeal.  The Board remanded the case in May 2009, and it is 
now before the Board for further appellate consideration.  


FINDING OF FACT

The Veteran does not have a hearing loss disability in 
either ear for VA compensation purposes.  

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) 
be presumed.  38 C.F.R. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in July 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  73 
Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

As to the duty to assist, service treatment records are in 
the claims file, and private medical records identified by 
the Veteran have been obtained and associated with the 
claims file.  The Veteran initially requested a hearing with 
a Decision Review Officer (DRO) at the RO, but that hearing 
was cancelled after the Veteran's representative 
participated in an informal conference with the DRO in 
April 2008.  The Veteran was provided a VA audiology 
examination in October 2009.  He has not indicated that he 
has or knows of additional evidence pertaining to his claim.  

Legal criteria

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as high frequency 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2009).  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  

The absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385 as noted above) and a medically sound 
basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley, 5 Vet. App. at 157.  



Background and analysis

In June 1969, at the time of his induction into service, the 
Veteran underwent a physical examination, including 
audiometric testing.  The audiological results in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
10
10
10
15
20

In March 1970, the Veteran underwent a flight physical.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
80
80
80
LEFT
35
40
50
65
70

An April 1970 service treatment record noted that the 
Veteran stated he had decreased hearing in his right ear all 
his life and wanted to know if any improvement was possible.  
He was referred to an ear, nose and throat (ENT) clinic that 
found moderate hearing loss bilaterally with more loss on 
the right side, though there was some doubt noted about the 
reliability of one of the audiograms taken.  It was 
suggested that he protect his ears from loud noises.  The 
Veteran's military occupational specialty was a helicopter 
repairman.  

When he returned to the clinic a month later, the Veteran 
said his hearing was better, and the examiner said there was 
mild hearing loss bilaterally.  The examiner suggested that 
the Veteran continue to protect his ears from loud noise.  
On the report of his December 1970 discharge examination, 
0 decibels was the entry listed for each measured frequency 
on the audiogram.  In conjunction with his appeal, the 
Veteran has stated that he did not have a hearing test when 
he was released from service.  He reports he was told it 
would take two weeks to get a test or he could apply for a 
claim with VA at a later date.  

Records from N.H., M.D., dated in May 2008, show the Veteran 
complained of hearing problems, which he reported started 
after a loud helicopter sound in 1970.  With the history and 
physical examination report was a May 2008 audiogram.  The 
results of the audiogram were in graphical form and were not 
numerically interpreted by the examining audiologist.  In 
his assessment, Dr. N.H. stated there was bilateral 
symmetrical high frequency sensorineural hearing loss.  He 
commented there was no obvious evidence of noise damage.  
Because the audiologist reported results in graphical form 
and the Board cannot make a medical determination regarding 
the audiogram, the results are not adequate to determine 
whether the Veteran has a bilateral hearing loss disability 
meeting the requirements of 38 C.F.R. § 3.385.  

While the case was in remand status, the Veteran underwent a 
VA audiology examination in October 2009.  The Veteran 
reported that he worked on and around helicopters during 
service.  He cited a specific incident in which a turbine 
engine was started unexpectedly while he was working on an 
aircraft.  He denied occupational and recreational noise 
exposure.  

At the October 2009 VA examination, audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
25
LEFT
20
20
5
  5
20

Speech audiometry revealed speech recognition ability of 
98 percent in each ear.  The audiologist commented that 
hearing loss was not disabling according to VA standards, 
per 38 C.F.R. § 3.385.  She commented there was mild to 
moderate high frequency sensorineural hearing loss present 
from 6000 to 8000 Hertz in both ears.  

The Board has considered the Veteran and his 
representative's contentions that he has a current bilateral 
hearing loss disability as a result of noise exposure during 
active service, including noise associated with the 
unexpected starting of a turbine engine while he was working 
on an aircraft in 1970.  The Board finds, however, that 
although in-service audiometer readings in March 1970 
indicated a hearing loss disability for VA purposes at that 
time, it cannot be found that the Veteran's hearing 
thresholds and speech recognition scores demonstrate that he 
has a current bilateral hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Accordingly, where, as here, the competent medical 
evidence establishes that the Veteran does not have the 
extent of hearing loss at particular frequencies needed to 
constitute a disability under 38 C.F.R. § 3.385, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection - 
evidence of current bilateral hearing loss disability - has 
not been met.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions of the 
Veteran.  As indicated above, the claim for service 
connection turns on the medical matter of current 
disability.  The record does not show, nor does the Veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the Veteran is not competent to opine on medical 
matters such as medical diagnosis or the etiology of medical 
disorders, and his opinion that he has a bilateral hearing 
loss disability for VA compensation purposes is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  In this 
case, however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


